

115 HR 7249 IH: The Better Prior Authorization Notification Act
U.S. House of Representatives
2018-12-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 7249IN THE HOUSE OF REPRESENTATIVESDecember 11, 2018Mr. Reed introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo amend title XVIII of the Social Security Act to provide for certain prior authorization
			 notifications by Medicare Advantage organizations.
	
 1.Short titleThis Act may be cited as the The Better Prior Authorization Notification Act. 2.Prior authorization notifications required to be made by Medicare Advantage organizations (a)Notification to providers and prescribersSection 1852(j) of the Social Security Act (42 U.S.C. 1395w–22(j)) is amended by adding at the end the following:
				
 (8)Prior authorization notificationFor each plan year, beginning with plan year 2021, a Medicare Advantage organization offering an MA plan shall provide to physicians and other providers who are prescribers who have in effect for such plan year an agreement of participation with the organization—
 (A)at the beginning of such plan year, information (such as through a public website, mail, electronic communications, or payor’s web portal (as defined by the Secretary)) on items and services (which in the case of an MA–PD plan shall include covered part D drugs) covered under the plan that are subject to a prior authorization; and
 (B)before implementing any additional prior authorization requirement under the plan during such plan year applicable to such items or services, notification of such additional requirement..
 (b)Notification to beneficiariesSection 1852(c) of the Social Security Act (42 U.S.C. 1395w–22(c)) is amended by adding at the end the following new paragraph:
				
					(3)Prior authorization information
 (A)In generalFor each plan year, beginning with plan year 2021, a Medicare Advantage organization offering an MA plan shall provide (such as through a public website, mail, or electronic communication) to each enrollee in such plan, before implementing under the plan any new prior authorization requirement applicable to an item or service (which in the case of an MA–PD plan shall include covered part D drugs) offered under the plan that was utilized by the enrollee during the previous 12-month period (or such other period specified by the Secretary), notification of such additional requirement and information regarding an alternative to such item or service, if appropriate, that is not subject to a prior authorization requirement under the plan and that may have a lower out-of-pocket cost than the item or service subject to the prior authorization requirement.
 (B)HotlineBeginning with plan year 2021, a Medicare Advantage organization offering an MA plan shall maintain a hotline for enrollees in such plan to inquire about and receive information regarding prior authorization requirements under such plan..
			